Exhibit 10.1

 

FIVE STAR QUALITY CARE, INC. 2014 EQUITY COMPENSATION PLAN

 

1.                   PURPOSE

 

The purpose of this 2014 Equity Compensation Plan (the “Plan”) is to encourage
employees, officers, directors and other individuals (whether or not employees)
who render services to Five Star Quality Care, Inc. (the “Company”) and its
Subsidiaries (as hereinafter defined), to continue their association with the
Company and its Subsidiaries by providing opportunities for them to participate
in the ownership of the Company and in its future growth through the granting of
options to acquire the Company’s stock (“Options”), stock awards, including
stock to be transferred subject to restrictions (“Stock Awards”) and other
rights, including Stock Appreciation Rights (as defined in Section 6), to
receive compensation in amounts determined by the value of the Company’s stock
(“Other Rights”). The term “Subsidiary” as used in the Plan means a corporation
or other business entity of which the Company owns, directly or indirectly
through an unbroken chain of ownership, fifty percent or more of the total
combined voting power of all classes of stock, in the case of a corporation, or
fifty percent or more of the total combined interests by value, in the case of
any other type of business entity.

 

2.                   ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Board”) or by the Board itself. The Compensation
Committee shall from time to time determine to whom awards shall be granted
under the Plan, whether Options granted shall be incentive stock options
(“ISOs”) or nonqualified stock options (“NSOs”), the terms of the Options
(including vesting provisions) and the number of shares of Common Stock (as
hereinafter defined) that may be granted under Options, and the number of shares
subject to (and other terms of) Stock Awards or Other Rights. The Compensation
Committee shall report to the Board the names of individuals to whom Options,
Stock Awards or Other Rights are to be granted, the number of shares covered and
the terms and conditions of each grant. The determinations and actions described
in this Section 2 and elsewhere in the Plan may be made by the Compensation
Committee or by the Board, as the Board shall direct in its discretion, and
references in the Plan to the Compensation Committee shall be understood to
refer to the Board in any such case. The Compensation Committee shall have the
authority to adopt, amend and rescind such rules and regulations as, in its
opinion, may be advisable in the administration of the Plan. All questions of
interpretation and application of such rules and regulations of the Plan and of
awards granted hereunder shall be subject to the determination of the
Compensation Committee in its discretion, which determination shall be final and
binding. The Plan is intended to be administered in such a manner as to permit
those Options granted hereunder and specially designated under Section 5 hereof
as an ISO to qualify as incentive stock options as described in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
construed in a manner consistent with that interpretation. For so long as
Section 16 of the Securities Exchange Act of 1934, as amended from time to time
(the “Exchange Act”), is applicable to the Company, each member of the Committee
shall be a “non-employee director” or the equivalent within the meaning of
Rule 16b-3 under the Exchange Act, and, for so long as Section 162(m) of the
Code is applicable to the Company, an “outside director” within the meaning of
Section 162 of the Code and the regulations thereunder.

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed to be modified so as to be in compliance with such Rule, or, if
such modification is not possible, it shall be deemed to be null and void, to
the extent permitted by law and deemed advisable by the Committee.

 

3.                   STOCK SUBJECT TO THE PLAN

 

The total number of shares of capital stock of the Company that may be subject
to Options, Stock Awards and Other Rights under the Plan shall be the sum of
(a) 4,500,000 shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”) plus (b) the number of shares available for grant under the
Five Star Quality Care, Inc. 2001 Stock Option and Stock Incentive Plan (the
“2001 Plan”) as of the date this Plan is approved by the Company’s stockholders
plus (c) the number of shares subject to outstanding awards under the 2001 Plan
as of the date this Plan

 

--------------------------------------------------------------------------------


 

is approved by the Company’s stockholders, but only to the extent such awards
under the 2001 Plan terminate or expire on or after such date without the
delivery of shares. All of shares of capital stock of the Company available
under the Plan may be granted as ISOs. Following the approval of the Plan by the
Company’s stockholders, no additional awards shall be made under the 2001 Plan.
Shares issued under the Plan may be either authorized but unissued shares or
treasury shares. The maximum number of shares of Common Stock subject to ISOs
that may be granted to any Optionee in the aggregate in any calendar year shall
not exceed 100,000 shares. The limits set forth in this Section 3 shall be
subject to adjustment in accordance with the provisions of Section 10. Awards
that fail to vest or, if applicable, are not fully exercised prior to the
award’s expiration or termination shall again become available for grant under
the terms of the Plan.

 

4.                   ELIGIBILITY

 

The individuals who shall be eligible to receive Option grants, Stock Awards and
Other Rights under the Plan shall be employees, officers, directors and other
individuals who render services to the management, operation or development of
the Company or a Subsidiary and who have contributed or may be expected to
contribute to the success of the Company or a Subsidiary. ISOs shall not be
granted to any individual who is not (i) an employee of the Company or (ii) an
employee of a Subsidiary who is treated as an employee of the Company for
purposes of Section 422 of the Code. The term “Optionee,” as used in the Plan,
refers to any individual to whom an Option has been granted.

 

5.                   TERMS AND CONDITIONS OF OPTIONS

 

Every Option shall be evidenced by a written Stock Option Agreement in such form
as the Compensation Committee shall approve from time to time, specifying the
number of shares of Common Stock that may be purchased pursuant to the Option,
the time or times at which the Option shall become exercisable in whole or in
part, whether the Option is intended to be an ISO or an NSO and such other terms
and conditions as the Compensation Committee shall approve, and containing or
incorporating by reference the following terms and conditions.

 

(a)                                 Duration. Each Option shall expire not later
than ten years from its date of grant; provided, however, that no ISO granted to
an employee who owns (directly or under the attribution rules of
Section 424(d) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary
shall expire later than five years from its date of grant.

 

(b)                                 Exercise Price. The exercise price per share
for each Option shall be at least 100 percent of the Fair Market Value (as
hereinafter defined) of the shares on the date on which the Compensation
Committee awards the Option, which shall be considered the date of grant of the
Option for purposes of fixing the price; and provided, further, that the price
with respect to an ISO granted to an employee who at the time of grant owns
(directly or under the attribution rules of Section 424(d) of the Code) stock
representing more than ten percent of the voting power of all classes of stock
of the Company or of any Subsidiary shall be at least 110 percent of the Fair
Market Value of the shares on the date of grant of the ISO. For purposes of the
Plan, the “Fair Market Value” of a share of Common Stock at any particular date
shall be determined according to the following rules: (i) if the Common Stock is
not at the time listed or admitted to trading on a stock exchange or the NASDAQ,
the Fair Market Value shall be the closing price of the Common Stock on the date
in question in the over-the-counter market, as such price is reported in a
publication of general circulation selected by the Board and regularly reporting
the price of the Common Stock in such market, including any market that is
outside of the United States; provided, however, that if the price of the Common
Stock is not so reported, the Fair Market Value shall be determined in good
faith by the Board, which may take into consideration (1) the price paid for the
Common Stock in the most recent trade of a substantial number of shares known to
the Board to have occurred at arm’s length between willing and knowledgeable
investors, (2) an appraisal by an independent party or (3) any other method of
valuation undertaken in good faith by the Board, or some or all of the above as
the Board shall in its discretion elect; or (ii) if the

 

2

--------------------------------------------------------------------------------


 

Common Stock is at the time listed or admitted to trading on any stock exchange,
including any market that is outside of the United States, or the NASDAQ, then
the Fair Market Value shall be the closing sale price of the Common Stock on the
date in question on the principal exchange or the NASDAQ, as the case may be, on
which the Common Stock is then listed or admitted to trading. If no reported
sale of Common Stock takes place on the date in question on the principal
exchange or the NASDAQ, as the case may be, then the most recent previous
reported closing sale price of the Common Stock (or, in the Board’s discretion,
the reported closing asked price) of the Common Stock on such date on the
principal exchange or the NASDAQ, as the case may be, shall be determinative of
Fair Market Value. Without limitation of the authority of the Compensation
Committee under Section 10 hereof, unless approved by the Company’s
stockholders, no Option shall be settled, canceled, forfeited, exchanged or
surrendered in exchange or otherwise in consideration for a new Option with an
exercise price that is less than that of such settled, canceled, forfeited,
exchanged or surrendered Option.

 

(c)                                  Method of Exercise. To the extent that it
has become exercisable under the terms of the Stock Option Agreement, an Option
may be exercised from time to time by notice acceptable to the Chief Executive
Officer of the Company, or his delegate, stating the number of shares with
respect to which the Option is being exercised and accompanied by payment of the
exercise price (and any applicable withholding tax) in cash or check payable to
the Company or, if the Stock Option Agreement so provides, other payment or
deemed payment described in this Section 5(c). Such notice shall be delivered in
person to the Chief Executive Officer of the Company, or his delegate, or shall
be sent by registered mail, return receipt requested, to the Chief Executive
Officer of the Company, or his delegate, in which case delivery shall be deemed
made on the date such notice is deposited in the mail.

 

Alternatively, payment of the exercise price may be made:

 

(1)                                 In whole or in part in shares of Common
Stock already owned by the Optionee or to be received upon exercise of the
Option; provided, however, that such shares are fully vested and free of all
liens, claims and encumbrances of any kind; and provided, further, that the
Optionee may not make payment in shares of Common Stock that he acquired upon
the earlier exercise of any ISO (or other “incentive stock option”), unless he
has held the shares for at least two years after the date the ISO was granted
and at least one year after the date the ISO was exercised. If payment is made
in whole or in part in shares of Common Stock, then, in the case of certificated
shares, the Optionee shall deliver to the Company stock certificates registered
in his name representing a number of shares of Common Stock legally and
beneficially owned by him, fully vested and free of all liens, claims and
encumbrances of every kind and having a Fair Market Value on the date of
delivery that is not greater than the exercise price, such stock certificates to
be duly endorsed, or accompanied by stock powers duly endorsed, by the record
holder of the shares represented by such stock certificates. The Compensation
Committee may approve comparable procedures to those set forth in the preceding
sentence in the event of shares held in book-entry form. If the exercise price
exceeds the Fair Market Value of the shares for which stock certificates are
delivered, the Optionee shall also deliver cash or a check payable to the order
of the Company in an amount equal to the amount of that excess or, if the Stock
Option Agreement so provides, his promissory note as described in
paragraph (2) of this Section 5(c); or

 

(2)                                 To the extent permitted under applicable
law, by payment in cash of the par value of the Common Stock to be acquired and
by payment of the balance of the exercise price in whole or in part by delivery
of the Optionee’s recourse promissory note, in a form specified by the Company,
secured by the Common Stock acquired upon exercise of the Option and such other
security as the Compensation Committee may require.

 

3

--------------------------------------------------------------------------------


 

In the case of an exercise pursuant to clause (1) or (2) above, the Company may
require the Optionee to pay to the Company in cash or by check, the amount of
any withholding tax due in connection with the exercise. At the time specified
in an Optionee’s notice of exercise, the Company shall, without issue or
transfer tax to the Optionee, in the discretion of the Company, either
(A) register the Optionee’s ownership of such shares in book-entry form or
(B) deliver to him at the main office of the Company, or such other place as
shall be mutually acceptable, a stock certificate for the shares as to which his
Option is exercised. If the Optionee fails to pay for or to accept delivery of
all or any part of the number of shares specified in his notice upon tender of
delivery thereof, his right to exercise the Option with respect to those shares
shall be terminated, unless the Company otherwise agrees.

 

(d)                                 Exercisability. An Option may be exercised
so long as it is outstanding from time to time in whole or in part, to the
extent and subject to the terms and conditions that the Compensation Committee
in its discretion may provide in the Stock Option Agreement. Such terms and
conditions shall include provisions for exercise within twelve (12) months after
his or her death or disability (within the meaning of Section 22(e)(3)) of the
Code, provided that no Option shall be exercisable after the expiration of the
maximum term of the Option. Except as the Compensation Committee in its
discretion may otherwise provide in the Stock Option Agreement, an Option shall
cease to be exercisable upon the expiration of ninety (90) days following the
termination of the Optionee’s employment with, or his other provision of
services to, the Company or a subsidiary, subject to the expiration of the
maximum term of the Option and Section 10 hereof.

 

(e)                                  Notice of ISO Stock Disposition. The
Optionee must notify the Company promptly in the event that he sells, transfers,
exchanges or otherwise disposes of any shares of Common Stock issued upon
exercise of an ISO before the later of (i) the second anniversary of the date of
grant of the ISO and (ii) the first anniversary of the date the shares were
issued upon his exercise of the ISO.

 

(f)                                   No Rights as Stockholder. An Optionee
shall have no rights as a stockholder with respect to any shares covered by an
Option until the date of either registration of the Optionee’s ownership of such
shares in book-entry form or the issuance of a stock certificate to him for the
shares. No adjustment shall be made for dividends or other rights for which the
record date is earlier than the date the stock certificate is issued (or
ownership is registered by book-entry), other than as required or permitted
pursuant to Section 10.

 

(g)                                  Transferability of Options. Options shall
not be transferable by the Optionee otherwise than by will or under the laws of
descent and distribution, and shall be exercisable during his or her lifetime
only by the Optionee, except that the Compensation Committee may specify in a
Stock Option Agreement that pertains to an NSO that the Optionee may transfer
such NSO to a member of the Immediate Family of the Optionee, to a trust solely
for the benefit of the Optionee and the Optionee’s Immediate Family, or to a
partnership or limited liability company whose only partners or members are the
Optionee and members of the Optionee’s Immediate Family. “Immediate Family”
shall mean, with respect to any Optionee, such Optionee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.

 

6.                   STOCK APPRECIATION RIGHTS

 

The Committee may grant Stock Appreciation Rights (“SARs”) in respect of such
number of Common Stock subject to the Plan as it shall determine, in its
discretion, and may grant SARs either separately or in connection with Options,
as described in the following sentence. An SAR granted in connection with an
Option may be exercised only to the extent of the surrender of the related
Option, and to the extent of the exercise of the related Option the SAR shall
terminate. Common Stock covered by an Option that terminates upon the exercise
of a related SAR shall cease to be available under the Plan. The terms and
conditions of an SAR related to an Option shall be contained in the Stock Option
Agreement, and the terms of an SAR not related to any Option shall be contained
in an SAR Agreement. The base value per share for share subject to an SAR shall
be at least 100 percent of the Fair Market Value of the shares on the date on
which the Compensation Committee awards the SAR. Without limitation of the
authority of the Compensation Committee under Section 10 hereof, unless approved
by the Company’s stockholders,

 

4

--------------------------------------------------------------------------------


 

no SAR shall be settled, canceled, forfeited, exchanged or surrendered in
exchange or otherwise in consideration for a new SAR with a base value per share
that is less than that of such settled, canceled, forfeited, exchanged or
surrendered SAR.

 

Upon exercise of an SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the Fair Market Value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of an SAR shall be paid in the form of cash
or other property (including Common Stock), as provided in the Stock Option
Agreement or SAR Agreement governing the SAR.

 

7.                   STOCK AWARDS

 

The Compensation Committee may grant or award Stock Awards in respect of such
number of shares of Common Stock, and subject to such terms or conditions (if
any), as it shall determine and specify in a Stock Award Agreement, and may
award shares of Common Stock which are not subject to vesting or forfeiture
conditions. The Compensation Committee may provide in a Stock Option Agreement
for an Option to be exercisable for Common Stock subject to forfeiture
conditions and restrictions on transfer (“Restricted Stock”).

 

A holder of Restricted Stock shall have all of the rights of a stockholder of
the Company, including the right to vote the shares and the right to receive any
cash dividends, unless the Compensation Committee shall otherwise determine.
Unless a grantee’s Restricted Stock Agreement provides to the contrary, unvested
shares of Restricted Stock granted under the Plan shall not be transferred
without the written consent of the Compensation Committee. In addition, at the
time of termination for any reason of a grantee’s employment or other service
relationship with the Company or a Subsidiary, the Company shall have the right,
in the case of unvested shares of Restricted Stock, (a) to purchase all or any
of such shares at a price equal to the lower of (i) the price paid to the
Company for such shares or (ii) the Fair Market Value of such shares at the time
of repurchase or (b) if provided in the applicable Restricted Stock Agreement,
to cause such shares to be forfeited to the Company. Nothing in the Plan shall
be construed to give any person the right to require the Company to purchase any
Common Stock granted as Restricted Stock.

 

Certificates representing Restricted Stock shall be imprinted with a legend to
the effect that the shares represented may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of except in accordance with the
terms of the Restricted Stock Agreement. If shares of Restricted Stock are held
in book entry form, statements evidencing those shares shall include a similar
legend. If the Compensation Committee so determines, the holder of Restricted
Stock may be required to deposit certificates representing the Restricted Stock
with the President, Treasurer, Secretary or other officer of the Company or with
an escrow agent designated by the Compensation Committee, together with a stock
power or other instrument of transfer appropriately endorsed in blank.

 

8.                   METHOD OF GRANTING OPTIONS, STOCK AWARDS AND OTHER RIGHTS

 

The grant of Options, Stock Awards and Other Rights shall be made by action of
the Compensation Committee; provided, however, that if an individual to whom a
grant has been made fails to execute and deliver to the Compensation Committee a
Stock Option Agreement, Stock Award Agreement or agreement with respect to an
Other Award within thirty days after it is submitted to him, the Option, Stock
Award or Other Award granted under the agreement shall be voidable by the
Company at its election, without further notice to the grantee.

 

9.                   REQUIREMENTS OF LAW

 

The Company shall not be required to transfer Common Stock or to sell or issue
any shares upon the exercise of any Option or SAR or Other Award if the issuance
of such shares will result in a violation by the recipient or the Company of any
provisions of any law, statute or regulation of any governmental authority.
Specifically, in connection with the Securities Act of 1933, as amended from
time to time (the “Securities Act”), the Company shall not be required to issue
shares unless the Compensation Committee has received evidence satisfactory to
it to the effect that the holder of the Restricted Stock or the Option or SAR or
Other Award will not transfer such shares except pursuant to a registration
statement in effect under the Securities Act or unless an opinion of counsel

 

5

--------------------------------------------------------------------------------


 

satisfactory to the Company has been received by the Company to the effect that
registration is not required. Any determination in this connection by the
Compensation Committee shall be conclusive. The Company shall not be obligated
to take any other affirmative action in order to cause the transfer of Common
Stock to comply with any law or regulations of any governmental authority,
including, without limitation, the Securities Act or applicable state securities
laws.

 

10.       CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding shares of Common Stock are hereafter changed
for a different number or kind of shares or other securities of the Company, by
reason of a reorganization, recapitalization, exchange of shares, stock split,
combination of shares or dividend payable in shares or other securities or in
the event of a similar corporate event, a corresponding adjustment shall be made
by the Compensation Committee in the number and kind of shares or other
securities covered by outstanding Options, Stock Awards and Other Rights and for
which Options, Stock Awards and Other Rights may be granted under the Plan. Any
such adjustment in outstanding Options shall be made without change in the total
price applicable to the unexercised portion of the Option, but the price per
share specified in each Stock Option Agreement shall be correspondingly
adjusted; provided, however, that no adjustment shall be made with respect to an
ISO that would constitute a modification as defined in Section 424 of the Code
without the consent of the holder. Any such adjustment made by the Compensation
Committee shall be conclusive and binding upon all affected persons, including
the Company and all award recipients.

 

If while unexercised Options remain outstanding under the Plan the Company
merges or consolidates with a wholly-owned subsidiary for the purpose of
reincorporating itself under the laws of another jurisdiction, the Optionees
will be entitled to acquire shares of common stock of the reincorporated Company
upon the same terms and conditions as were in effect immediately prior to such
reincorporation (unless such reincorporation involves a change in the number of
shares or the capitalization of the Company, in which case proportional
adjustments shall be made as provided above) and the Plan, unless otherwise
rescinded by the Board, will remain the Plan of the reincorporated Company.

 

Except as otherwise provided in the preceding paragraph, if the Company or a
subsidiary is merged or consolidated with another corporation, whether or not
the Company is the surviving entity, or if the Company is liquidated or sells or
otherwise disposes of all or substantially all of its assets to another entity
while unexercised awards remain outstanding under the Plan, or if other
circumstances occur in which the Compensation Committee in its sole and absolute
discretion deems it appropriate for the provisions of this paragraph to apply
(in each case, an “Applicable Event”), then: (a) in the discretion of the
Compensation Committee, each holder of an outstanding award under the plan shall
be entitled, upon exercise or vesting of the award (as applicable), to receive
in lieu of shares of Common Stock, such stock or other securities or property as
he or she would have received had he exercised or vesting in the award
immediately prior to the Applicable Event; or (b) the Compensation Committee
may, in its sole and absolute discretion, waive, generally or in one or more
specific cases, any limitations imposed on exercise or vesting (including
without limitation a change in any existing vesting schedule) so that some or
all awards from and after a date prior to the effective date of such Applicable
Event, specified by the Compensation Committee, in its sole and absolute
discretion, shall be exercisable or vested, as the case may be; or (c) the
Compensation Committee may, in its sole and absolute discretion, cancel all
outstanding and unexercised awards as of the effective date of any such
Applicable Event; or (d) the Compensation Committee may, in its sole discretion,
convert some or all awards under the Plan into awards to purchase (or with
respect to) the stock or other securities of the surviving corporation pursuant
to an Applicable Event; or (e) the Compensation Committee may, in its sole and
absolute discretion, cause the outstanding and unexercised awards to be
cancelled in exchange for a payment in cash equal to the value (if any) of the
shares subject to such award (less any applicable exercise or base price),
pursuant to an Applicable Event; provided, however, that notice of any
cancellation pursuant to clause (c) above shall be given to each holder of an
Option or SAR not less than thirty days preceding the effective date of such
Applicable Event. The Compensation Committee may, in its sole discretion,
provide for a combination of the foregoing treatments and/or for different
treatment hereunder of different awards and there is no requirement for all
awards of the same type to receive the same treatment hereunder.

 

Except as expressly provided to the contrary in this Section 10 or as otherwise
determined by the Compensation Committee, the issuance by the Company of shares
of stock of any class for cash or property or for services, either upon direct
sale, upon the exercise of rights or warrants, upon conversion of shares or
obligations of the Company

 

6

--------------------------------------------------------------------------------


 

convertible into such shares or other securities or otherwise, shall not affect
the number, class or price of shares of Common Stock then subject to outstanding
Options, Stock Awards or Other Rights.

 

11.       FORFEITURE FOR DISHONESTY, VIOLATION OF AGREEMENTS OR TERMINATION FOR
CAUSE

 

Notwithstanding any provision of the Plan to the contrary, if the Compensation
Committee determines, after full consideration of the facts, that:

 

(a)                                 the Optionee (or holder of a Stock Award or
Other Right) has been engaged in fraud, embezzlement or theft in the course of
his or her employment by or involvement with the Company or a Subsidiary, has
made unauthorized disclosure of trade secrets or other proprietary information
of the Company or a Subsidiary or of a third party who has entrusted such
information to the Company or a Subsidiary, or has been convicted of a felony,
or crime involving moral turpitude or any other crime which reflects negatively
upon the Company; or

 

(b)                                 the Optionee (or holder of a Stock Award or
Other Right) has violated the terms of any employment, noncompetition,
nonsolicitation, confidentiality, nondisclosure or other similar agreement with
the Company to which he is a party; or

 

(c)                                  the employment or involvement with the
Company or a Subsidiary of the Optionee (or holder of a Stock Award or Other
Right) was terminated for “cause,” as defined in any employment agreement with
the Optionee (or holder of a Stock Award or Other Right), if applicable, or if
there is no such agreement, as determined by the Compensation Committee, which
may determine that “cause” includes among other matters the willful failure or
refusal of the Optionee (or holder of a Stock Award or Other Right) to perform
and carry out his or her assigned duties and responsibilities diligently and in
a manner satisfactory to the Compensation Committee;

 

then the recipient’s right to exercise an Option or SAR shall terminate as of
the date of such act (in the case of (a) or (b)) or such termination (in the
case of (c)), the recipient shall forfeit all unexercised Options and SARS (or
the holder shall forfeit all Other Rights) and the Company shall have the right
to repurchase all or any part of the shares of Common Stock acquired by the
recipient upon any previous exercise of any Option or SAR (or any previous
acquisition by the holder of a Stock Award, whether then vested or unvested), at
a price equal to the lower of (a) the amount paid to the Company upon such
exercise or acquisition, or (b) the Fair Market Value of such shares at the time
of repurchase. If an Optionee or holder of a SAR whose behavior the Company
asserts falls within the provisions of the clauses above has exercised or
attempts to exercise an Option or SAR prior to consideration of the application
of this Section 11 or prior to a decision of the Compensation Committee, the
Company shall not be required to recognize such exercise until the Compensation
Committee has made its decision and, in the event any exercise shall have taken
place, it shall be of no force and effect (and shall be void ab initio) if the
Compensation Committee makes an adverse determination; provided, however, that
if the Compensation Committee finds in favor of the recipient then the recipient
will be deemed to have exercised the Option or SAR as of the date he or she
originally gave notice of his or her attempt to exercise or actual exercise, as
the case may be. The decision of the Compensation Committee as to the cause of
an Optionee’s (or holder of a Stock Award or Other Right) discharge and the
damage done to the Company shall be final, binding and conclusive. No decision
of the Compensation Committee, however, shall affect in any manner the finality
of the discharge of such Optionee (or holder of a Stock Award or Other Right) by
the Company. For purposes of this Section 11, reference to the Company shall
include any Subsidiary. Notwithstanding anything herein to the contrary, the
Compensation Committee may provide, either in an award agreement or separately,
that the provisions of this Section 11 shall not apply following a change in
control of the Company (as defined by the Compensation Committee).

 

12.       MISCELLANEOUS

 

(a)                                 No Guarantee of Employment or Other Service
Relationship. Neither the Plan nor any Stock Option Agreement, Stock Award
Agreement or agreement with respect to an Other Award shall

 

7

--------------------------------------------------------------------------------


 

give an employee the right to continue in the employment of the Company or a
Subsidiary or give the Company or a Subsidiary the right to require an employee
to continue in employment.

 

Neither the Plan nor any Stock Option Agreement, Stock Award Agreement or
agreement with respect to an Other Award shall give a director or other service
provider the right to continue to perform services for the Company or a
Subsidiary or give the Company or a Subsidiary the right to require the director
or service provider to continue to perform services.

 

(b)                                 Tax Withholding. To the extent required by
law, the Company shall withhold or cause to be withheld income and other taxes
with respect to any income recognized by a recipient by reason of the exercise
or vesting of an Option or Stock Award, or payments with respect to Other
Rights, and as a condition to the receipt of any Option, Stock Award or Other
Right the Optionee shall agree that if the amount payable to him by the Company
and any Subsidiary in the ordinary course is insufficient to pay such taxes,
then he shall upon the request of the Company pay to the Company an amount
sufficient to satisfy its tax withholding obligations.

 

Without limiting the foregoing, the Compensation Committee may in its discretion
permit any Optionee’s (or holder of a Stock Award or Other Right) withholding
obligation to be paid in whole or in part in the form of shares of Common Stock
by withholding from the shares to be issued or by accepting delivery from the
Optionee (or holder of a Stock Award or Other Right) of shares already owned by
him. The Fair Market Value of the shares for such purposes shall be determined
as set forth in Section 5(b). An Optionee (or holder of a Stock Award or Other
Right) may not make any such payment in the form of shares of Common Stock
acquired upon the exercise of an ISO until the shares have been held by him for
at least two years after the date the ISO was granted and at least one year
after the date the ISO was exercised. If payment of withholding taxes is made in
whole or in part in shares of Common Stock, the Optionee (or holder of a Stock
Award or Other Right) shall deliver to the Company stock certificates registered
in his name representing shares of Common Stock legally and beneficially owned
by him, fully vested and free of all liens, claims and encumbrances of every
kind, duly endorsed or accompanied by stock powers duly endorsed by the record
holder of the shares represented by such stock certificates. The Compensation
Committee may approve comparable procedures to those set forth in the preceding
sentence in the event of shares held in book-entry form. If the Optionee (or
holder of a Stock Award or Other Right) is subject to Section 16(a) of the
Exchange Act, his ability to pay his withholding obligation in the form of
shares of Common Stock shall be subject to such additional restrictions as may
be necessary to avoid any transaction that might give rise to liability under
Section 16(b) of the Exchange Act.

 

(c)                                  Use of Proceeds. The proceeds from the
issuance of shares pursuant to the exercise of Options shall constitute general
funds of the Company.

 

(d)                                 Construction. All masculine pronouns used in
this Plan shall include both sexes; the singular shall include the plural and
the plural the singular unless the context otherwise requires. The titles of the
sections of the Plan are included for convenience only and shall not be
construed as modifying or affecting their provisions. Any reference herein to a
statutory or regulatory provision includes the provision as amended,
supplemented, or replaced.

 

(e)                                  Governing Law. This Plan shall be governed
by and construed in accordance with the laws of the State of Maryland, without
regard to the principles of conflict of laws.

 

13.       EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF PLAN

 

The Plan shall be effective as of the date of the Company’s 2014 Annual Meeting
of Stockholders, subject to approval by (a) the holders of a majority of the
outstanding shares of capital stock present, or represented, and entitled to
vote thereon (voting as a single class) at a duly held meeting of the
stockholders of the Company or (b) by the written consent of the holders of a
majority (or such greater percentage as may be prescribed under the Company’s
charter, by-laws and applicable state law) of the capital stock of the issuer
entitled to vote thereon (voting as a single class) within twelve months after
such date. Awards of Options, Other Rights or Stock Awards

 

8

--------------------------------------------------------------------------------


 

that are conditioned upon the ratification of the Plan by the stockholders may
be granted prior to ratification. The Compensation Committee may grant Options,
Stock Awards or Other Rights under the Plan from time to time until the close of
business on the tenth anniversary of the Company’s 2014 Annual Meeting of
Stockholders. The Board may at any time amend the Plan; provided, however, that
without approval of the Company’s stockholders there shall be no: (a) change in
the number of shares of Common Stock that may be issued under the Plan, except
by operation of the provisions of Section 10, either to any one participant or
in the aggregate; (b) change in the class of persons eligible to receive
Options, Stock Award or Other Rights; or (c) other change in the Plan that
requires stockholder approval under applicable law or regulation. No amendment
shall adversely affect outstanding Options (or Stock Awards or Other Rights)
without the consent of the Optionee (or holder of the Stock Award or Other
Right). The Plan may be terminated at any time by action of the Board, but any
such termination will not terminate any Option, Stock Award or Other Right then
outstanding without the consent of the Optionee or the holder of such Stock
Award or Other Right.

 

9

--------------------------------------------------------------------------------